      Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 1 of 9




1    Amanda L. Groves (SBN: 187216)               Michael L. Schrag (SBN 185832)
     agroves@winston.com                          Joshua J. Bloomfield (SBN 212172)
2    Morgan E. Stewart (SBN: 321611)              GIBBS LAW GROUP LLP
     mstewart@winston.com                         505 14th Street, Suite 1110
3    WINSTON & STRAWN LLP                         Oakland, California 94612
     101 California Street, 35th Floor            Telephone: (510) 350-9700
4    San Francisco, CA 94111-5802                 Facsimile: (510) 350-9701
     Telephone: (415) 591-1000                    mls@classlawgroup.com
5    Facsimile: (415) 591-1400                    jjb@classlawgroup.com
6    Kobi K. Brinson (Admitted pro hac
     vice)                                        Richard M. Paul III
7    kbrinson@winston.com                         Ashlea G. Schwarz
     Stacie C. Knight (Admitted pro hac           PAUL LLP
8    vice)                                        601 Walnut Street, Suite 300
     sknight@winston.com                          Kansas City, Missouri 64106
9    WINSTON & STRAWN LLP                         Telephone: (816) 984-8100
     100 North Tryon Street                       Facsimile: (816) 984-8101
10   Charlotte, NC 28202-1078                     Rick@PaulLLP.com
     Telephone: (704) 350-7700                    Ashlea@PaulLLP.com
11   Facsimile: (704) 350-7800
12   Attorneys for Defendant                      Attorneys for Plaintiffs
13
14
15                          UNITED STATES DISTRICT COURT

16                       NORTHERN DISTRICT OF CALIFORNIA

17                               SAN FRANCISCO DIVISION

18   ALICIA HERNANDEZ, EMMA WHITE,              Case No. No. 18-cv-07354-WHA
     KEITH LINDNER, TROY FRYE,
19
     COSZETTA TEAGUE, IESHA BROWN,              PROPOSED STIPULATED ESI
20   RUSSELL and BRENDA SIMONEAUX,              PROTOCOL
     JOHN and YVONNE DEMARTINO,
21   ROSE WILSON, TIFFANIE HOOD,
     GEORGE and CYNDI FLOYD, and
22   DIANA TREVINO, individually and on
23   behalf of all others similarly situated,

24                 Plaintiffs,
            v.
25
     WELLS FARGO & COMPANY,
26   WELLS FARGO BANK, N.A.
27
                   Defendants.
28
                                           -1-
                                 STIPULATED ESI PROTOCOL
      Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 2 of 9




 1        This Order Regarding Production Of Electronically Stored Information (“ESI
 2 Protocol”) shall govern the parties in the above-captioned case and all actions that are
 3 later consolidated with that case (collectively, the “Litigation”) as a supplement to the
 4 Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of
 5 Electronically Stored Information, and any other applicable orders and rules.
 6     1. Cooperation. The parties are aware of the importance the Court places on
 7 cooperation and commit to cooperate in good faith throughout the matter consistent
 8 with this Court’s Guidelines for the Discovery of ESI.
 9     2. Proportionality. The proportionality standard set forth in Fed. R. Civ. P.
10 26(b)(1) must be applied in this case when serving discovery and engaging in meet
11 and confer discussions related to discovery. To further the application of the
12 proportionality standard in discovery, requests for production of ESI and related
13 responses should be reasonably targeted, clear, and as specific as possible.
14     3. ESI Liaisons. Each party agrees to designate an ESI Liaison after entry of this
15 Order. Any party is free to change their designated ESI Liaison by providing written
16 notice to the other parties. Each ESI Liaison will be prepared to participate in the
17 resolution of ESI discovery issues; familiar with the party’s relevant electronic
18 systems and capabilities in order to explain these systems and answer relevant
19 questions; knowledgeable about the technical aspects of e-discovery, including
20 electronic document storage, organization, and format issues; prepared to participate
21 in e-discovery dispute resolutions; know the party’s ESI discovery efforts; and have
22 access to those who are familiar with the party’s electronic systems and capabilities
23 in order to, as appropriate, answer relevant questions.
24     4. Custodians. The parties will exchange lists of custodial and non-custodial
25 document sources to be searched and reviewed. Either party reserves the right to
26 request inclusion of additional sources as discovery progresses. The exchange of
27 document sources is intended to streamline discovery and produce information from
28
                                        -2-
                              STIPULATED ESI PROTOCOL
      Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 3 of 9




 1 sources most likely to have relevant information, with additional sources added, if
 2 such additions are reasonable and proportional under Rule 26 of the F.R. Civ. Pro.
 3     5. Search Terms. The parties agree that in responding to Rule 34 F.R. Civ. Pro.
 4 Requests, or earlier if appropriate, they will meet and confer about methods to search
 5 ESI in order to identify ESI and Custodians that is subject to production in discovery
 6 and filter out ESI that is not subject to discovery.
 7     If the producing party is filtering documents using search terms or other culling
 8 methodology, the producing party will disclose the list of search terms to the receiving
 9 party and allow the receiving party to propose additional terms, where needed. The
10 parties will meet and confer if an added term generates what one party believes to be
11 an unreasonable number of nonresponsive documents or creates an undue burden in
12 an effort to resolve the dispute without Court intervention. Focused terms and queries,
13 rather than overbroad queries should be employed.
14     6. Format for ESI productions. The parties agree that all documents maintained
15 originally in electronic, native format (“ESI”) are to be produced in an “imaged” file
16 format, where reasonably feasible, with a corresponding load file containing OCR or
17 extracted text, and metadata fields, as described below. Other specific information
18 regarding the production format is provided below:
19        (a)    Native: Microsoft Access files, Excel files, .CSV files, other similar
20        databases and spreadsheet files, and other files that cannot be rendered in a
21        readable TIFF format shall be produced in the format which the electronically
22        stored information was originally created, where reasonably feasible. Native
23        Files will be produced together with a placeholder TIFF image. Each TIFF
24        placeholder will contain language indicating that the document is being
25        produced in native format. A relative file path to the native file shall be
26        provided in the load file as described in item (e), below. To the extent Plaintiffs
27        obtain through discovery a file or document that they believe is not adequately
28        represented in an image file format, they may request that file or document be
                                        -3-
                              STIPULATED ESI PROTOCOL
     Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 4 of 9




1       produced in native format, the production of which may not unreasonably be
2       withheld.
3       (b)   Imaged File: Documents will be produced in single page TIFF image
4       format, converted from the native file as it was originally created. The
5       specifications regarding images are:
6             (i)     All images shall be produced in 300 DPI Group IV Tagged Image
7             File Format (“TIFF”) (except when color images are required to read or
8             understand the file/document’s content; all color images shall be
9             produced as a JPEG file or in native format, where reasonably feasible);
10            (ii)    Hidden content, tracked changes or edits, comments, notes, and
11            other similar information viewable within the native file shall also be
12            imaged, where reasonably feasible, so that such content is viewable on
13            the images;
14            (iii)   Bates numbers shall be branded to the images; and
15            (iv)    Images shall be single page image files (one file for each page of
16            a document).
17      (c)   Image Load Files: An image load file in a standard .opt load file format
18      shall be included, which provides:
19            (i)     the document number for each image;
20            (ii)    the full path name(s) of each image file;
21            (iii)   the document boundaries for each document; and
22            (iv)    the load file shall be in the order that appropriately corresponds
23            with each image file.
24      (d)   OCR or Extracted Text File: An OCR or Extracted text file which
25      corresponds to each produced document shall be provided as follows:
26            (i)     Document level OCR text for redacted documents or Extracted
27            text for ESI not containing redaction are to be located in the same
28            directory as its image file;
                                      -4-
                            STIPULATED ESI PROTOCOL
      Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 5 of 9




 1              (ii)    The text file name shall be the same name of the first image page
 2              for the document set, followed by .txt; and
 3              (iii)   An OCR or Extracted text file containing the produced
 4              document’s content will be provided for all documents whether it is
 5              produced as an image file or natively unless the document was originally
 6              maintained in image, nonsearchable format and the producing party has
 7              chosen not to OCR the document because the expense is not justified,
 8              given the types of documents and utility of the OCR. In that situation,
 9              the producing party will produce the document as it was kept in the
10              ordinary course of business, without OCR, and will identify for the
11              receiving party in the production cover letter the Bates numbers of the
12              documents that have not had OCR applied. OCR will be provided for all
13              unredacted portions of redacted documents.
14        (e)   Metadata Load File: A load file shall be provided in a “.dat” file format
15        that contains metadata fields in a delimited text load file. For the Concordance
16        .dat, the parties should use Concordance standard delimiters (ASCII 020
17        corresponding to a comma, ASCII 254 corresponding to a double quote, ASCII
18        174 corresponding to a new line, and a semicolon used to separate values). The
19        fielded data should include all the below metadata fields for each document
20        produced. The first line of the data load file should contain the field headers
21        indicating the contents of each field, and each subsequent line should contain
22        the fielded data for each document, where such fielded data is reasonably
23        available.
24     7. Format for Hard Copy Productions. The following applies to documents that
25 exist only in hard-copy format or in static image file format and are therefore
26 unavailable in native electronically stored information (“ESI”) format (e.g.,
27 documents scanned from hard copy, or documents maintained in static image format,
28 like TIFF or PDF). All such documents that are amenable to being imaged should be
                                        -5-
                              STIPULATED ESI PROTOCOL
         Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 6 of 9




 1 produced in the same format specified for ESI, above, except that the only metadata
 2 fields provided will be BegBates, EndBates, BegAttach, EndAttach, Custodian and
 3 TextPath. OCR will also be provided, if reasonably available, instead of extracted
 4 text.1
 5        8. Parent-Child Relationships. Parent-child relationships (the association
 6 between an attachment and its parent document) that have been maintained in the
 7 ordinary course of business must be preserved. The parties agree that the producing
 8 party may withhold nonresponsive attachments from document families that contain
 9 at least one responsive document if a slip sheet is inserted indicating that the document
10 was withheld as nonresponsive or the families are Bates numbered prior to the
11 removal of the nonresponsive documents and a list of the documents removed is
12 provided. Cover e-mails to responsive documents will be produced unless privileged.
13        9. De-duplication. If a producing party elects to de-duplicate horizontally or
14 “globally”, all custodians who were in possession of a de-duplicated document must
15 be identified in the AllCustodian metadata field specified in Appendix 1. Duplicates
16 shall be identified by industry standard MD5 or SHA-1 hash value along with family
17 information so that only exact families are deduplicated.
18        10. Confidentiality Designations. If a particular paper document or ESI item
19 qualifies for confidential treatment pursuant to the terms of a Protective Order entered
20 by the Court in this litigation, or has been redacted, the designation shall be shown
21 both on the face of all TIFFs containing the redactions, and in the appropriate data
22
23
24
     1
         A producing party may not OCR documents originally maintained in hard copy or in imaged file
25 format if the expense is not justified and may produce them as they are kept in the ordinary course
26 of business. In that circumstance, the producing party will identify the Bates numbers of the
   documents that have not had OCR applied and for which extracted text is not available in the
27 production cover letter.
28
                                             -6-
                                   STIPULATED ESI PROTOCOL
      Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 7 of 9




 1 field in the load file. All designations of confidentiality will be applied on a document
 2 and not a page level.
 3     11. Redaction. The parties agree that where documents need to be redacted, they
 4 shall be produced solely in TIFF with each redaction clearly indicated, except in cases
 5 where the documents cannot be rendered to TIFF in a readable manner (such as Excel
 6 spreadsheets). In that case, the document may be redacted natively as long as a pristine
 7 copy of the original document is maintained.
 8     12. Miscellaneous. The parties agree that no discovery shall be conducted absent
 9 good cause shown as to topics relating to discovery on discovery and/or documents
10 or information that are classic work product or privileged such as materials generated
11 by the attorneys in this case, Wells Fargo’s Office of the General Counsel, and/or
12 those working under their direction or supervision as a result of this lawsuit or those
13 materials that are maintained in litigation files.
14     13. Objections Preserved. Nothing in this protocol shall be interpreted to require
15 disclosure of information protected by the attorney-client privilege, work-product
16 doctrine, or any other applicable privilege or immunity. Except as provided expressly
17 herein, the parties do not waive any objections as to the production, discoverability,
18 authenticity, admissibility, or confidentiality of documents and ESI.
19     14. Modifications. Any practice or procedure set forth herein may be varied by
20 agreement of the parties, confirmed in writing, where such variance is deemed
21 appropriate to facilitate the timely and economical production of documents or ESI.
22
23
     Dated:
24
                                              United States District Judge
25
26
27
28
                                         -7-
                               STIPULATED ESI PROTOCOL
     Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 8 of 9




1                  Appendix 1: ESI Metadata and Coding Fields
2     FIELD NAME             FIELD DESCRIPTION
3     BEGBATES               Beginning production number for a given
4                            file/document
5     ENDBATES               Ending production number for a given
6                            file/document
7     BEGATTACH              Production number of first page of parent
8     ENDATTACH              Production number of last page of last attachment
9     CUSTODIAN              Person, shared file or other source from whom
10                           files were collected
11    ALL CUSTODIAN          To identify other custodians the producing party
12                           agreed to produce who had the file but where the
13                           file was eliminated through de-duplication
14    FILEEXT                File extension
15    HASH                   MD5 Hash Value
16    SUBJECT                Subject
17    FROM                   Sender
18    TO                     Recipient
19    CC                     Copyee
20
      BCC                    Blind Copyee
21
      DATESENT               Date Sent & Time
22
                             (MM/DD/YYYY HH:MM)
23
      DATERECEIVED           Date Received & Time(MM/DD/YYYY
24
                             HH:MM)
25
      AUTHOR                 Author
26
      DATELASTMOD            Date modified & Time
27
                             (MM/DD/YYYY HH:MM)
28
                                    -8-
                          STIPULATED ESI PROTOCOL
      Case 3:18-cv-07354-WHA Document 100 Filed 06/20/19 Page 9 of 9




 1     FILENAME               Original file name
 2     NATIVEFILE             Path to native file as produced
 3     TEXTPATH               Path to OCR or extracted text file
 4
 5
 6 IT IS SO STIPULATED, through Counsel of Record.
 7
 8   Dated: June 20, 2019
                             /s/ Ashlea Schwarz
 9                           Ashlea Schwarz
10                           Counsel for Plaintiff
     Dated: June 20, 2019
11                           /s/ Amanda Groves
                             Amanda Groves
12                           Counsel for Defendant
13
14 IT IS ORDERED that the forgoing Agreement is approved.
15
16   Dated:
17                           UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                      -9-
                            STIPULATED ESI PROTOCOL
